I concur in the result of the majority opinion in this case. I agree to the proposition that a judge of the circuit court may direct his clerk to enter a judgment in a given form, and it thereupon becomes the duty of the clerk to so enter it. This on the theory that the judge controls the records of his court.
But in this case both sides ask that we pass upon the propriety of the judgments now being entered by the respondent. To save future erroneous judgments, this request should be granted, although not strictly within the purview of the instant case. If evil exists, the continuance of it will work more harm, than a prompt suppression of it. If the judgments being entered are bad, the continuance of the practice will but add to the number of bad judgments. So that in view of the earnest insistence of both sides (including a letter from respondent since the submission of this case, a part of the files under our rule) I think the real question sought to be determined should be determined. In my judgment the learned respondent is in error as to what constitutes a valid judgment under our statutes. The statutes contemplate that the records of the day during which the judgment is entered should show a judgment within the terms of the statute. The judgments *Page 293 
presented here do not conform to the statutory requirements. So, whilst I agree that respondent should not be prohibited from trying the clerk for contempt (because respondent can dictate the records of his court), yet I am loath to believe that respondent desires to order irregular and invalid judgments in his cases. On this subject he asks our judgment, and I, personally, feel constrained to express my views now. This to the end that future complications may not be added to past complications. In my judgment the entry of judgment in the divorce case is bad, under our statute. The sooner this is known, the better it will be for respondent, and the litigants of his circuit. All such judgments as do not appear in full on the day's record do not meet the ends of the statute. Reference to rules and other forms, in my view of the law, does not make the judgment of the character in this divorce case good. I would rather hold now that what has gone before is bad, than to wait, and then have to hold that a whole term's work is bad. By what I have said, I do not mean that there is not sufficient written data, from which a valid judgment could be entered nunc pro tunc, but I do mean that the judgments here under review do not conform to the statutes. I take it, the respondent has asked for this ruling. For these reasons I can only concur in the result. Blair and Woodson, JJ., concur in these views.